DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/04/2021 these drawing are acceptable by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Terminal Disclaimer filed and approved.
Claims 1-30 are allowance.
Regarding claims 1, 11 and 21, the closest prior art recorded Joshi et al. (US 2018/0121733 A1) teaches a method for performing sequence level prediction of a sequence of frames of data representing a scene, comprising:
 	 a) providing one or more scene affective labels at the end of the sequence,
 wherein each label of the one or more scene affective labels pertains to the entire
 sequence of frames of data.

 b) taking an action with an agent controlled by a machine learning algorithm for a current frame of the sequence at a current time step, wherein an output of the action represents affective label prediction for the frame at the current time step;
 	 c) transforming a pool of actions taken up until the current time step including the  action taken with the agent into a predicted affective history for a subsequent time step; generating a reward on predicted actions up to the current time step, by comparing the predicted actions against corresponding annotated scene affective labels.

Claims 2-10, 12-20 and 22-30 are allowance as being dependent directly or indirectly to the independent claims 1, 11 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641